               Case 1:20-cv-09121-RA Document 8 Filed 12/14/20 Page 1 of 5


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 GARY KEMP,                                                         DATE FILED: 12-14-20

                              Petitioner,
                                                                       20-CV-9121 (RA)
                         v.
                                                                            ORDER
 JOSEPH NOETH,

                              Respondent.



RONNIE ABRAMS, United States District Judge:

         Having examined this amended petition, brought under 28 U.S.C. § 2254, the Court hereby

ORDERS that:

         The Clerk of Court shall serve a copy of this order and of the amended petition on the Attorney

General of the State of New York by certified mail to 28 Liberty Street, New York, New York, 10005;

and on the Manhattan District Attorney by certified mail to 1 Hogan Place, New York, New York

10013.

         Within sixty days of the date of this order, Respondent shall file and serve (1) an answer to the

amended petition and (2) the transcripts and briefs identified in Rule 5 of the Rules Governing Section

2254 Cases in the United States District Courts.

         Petitioner may file and serve reply papers, if any, within thirty days from the date he is served

with Respondent’s answer.

         A copy of the Court’s Special Rules & Practices in Civil Pro Se Cases is enclosed. Attorneys

and unrepresented parties are directed to consult these rules with respect to communications with

Chambers and other matters.
                Case 1:20-cv-09121-RA Document 8 Filed 12/14/20 Page 2 of 5



         The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff.

SO ORDERED.

Dated:      December 14, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge




                                                          2
          Case 1:20-cv-09121-RA Document 8 Filed 12/14/20 Page 3 of 5



                                                                                    January 4, 2016

                      SPECIAL RULES & PRACTICES IN CIVIL PRO SE CASES
                       RONNIE ABRAMS, UNITED STATES DISTRICT JUDGE

Pro Se Office
United States District Court
Southern District of New York
500 Pearl Street, Room 200
New York, New York 10007
(212) 805-0175

1. Communications

   A. By a Pro Se Party. All communications with the Court by a pro se party must be sent to the
      Pro Se Intake Unit located at 500 Pearl Street, Rm. 200, New York, NY 10007. No
      documents or Court filings should be sent directly to Chambers. Copies of correspondence
      between a pro se party and opposing parties shall not be sent to the Court.

   B. By Parties Represented by Counsel. Communications with the Court by a represented
      party shall be governed by Judge Abrams’ Individual Rules and Practices in Civil Cases,
      available at https://nysd.uscourts.gov/hon-ronnie-abrams. Such communications must be
      accompanied by an Affidavit of Service affirming that the pro se party was served with a
      copy of the communication.

   C. Requests for Adjournments or Extensions of Time. All requests for adjournments or
      extensions of time must be made in writing and must state: (1) the original date(s); (2) the
      number of previous requests for adjournments or extensions; (3) whether these previous
      requests were granted or denied; and (4) whether the adversary consents and, if not, the
      reasons given by the adversary for refusing to consent. If the requested adjournment or
      extension affects any other scheduled dates, a represented party must submit a proposed
      Revised Scheduling Order. A pro se party may, but is not required to, submit a proposed
      Revised Scheduling Order. Requests for extensions of deadlines regarding a matter that has
      been referred to a Magistrate Judge shall be directed to that assigned Magistrate Judge.
      Absent an emergency, any request for adjournment of a court conference shall be made at
      least 48 hours prior to the scheduled appearance. Requests for extensions ordinarily will be
      denied if made after the expiration of the original deadline.

2. Filing of Papers

   A. By a Pro Se Party. All papers to be filed with the Court by a pro se party, along with any
      courtesy copies of those papers, must be sent to the Pro Se Intake Office. Unless the Court
      orders otherwise, all communications with the Court will be docketed upon receipt and such
      docketing shall constitute service on any user of the ECF system. If any other party is not a
      user of the ECF system, the pro se party must send copies of any filing to the party and
      include proof of service affirming that he or she has done so.

   B. ECF Filing by Pro Se Parties. Any non-incarcerated pro se party who wishes to participate
      in electronic case filing (“ECF”) must file a Motion for Permission for Electronic Case
           Case 1:20-cv-09121-RA Document 8 Filed 12/14/20 Page 4 of 5



       Filing, available in the Pro Se Intake Unit or at https://nysd.uscourts.gov/sites/default/
       files/2019-04/2012-prosemotionecffiling-final.pdf.

   C. Consent to Electronic Service for Pro Se Parties. Any non-incarcerated pro se party who
      wishes to receive documents in their case electronically (by e-mail) instead of by regular mail
      may consent to electronic service by filing a Pro Se (Non-Prisoner) Consent & Registration
      Form to Receive Documents Electronically, available in the Pro Se Intake Unit or at
      https://nysd.uscourts.gov/sites/default/files/2018-06/proseconsentecfnotice-final.pdf.

   D. By Parties Represented by Counsel. Except for cases in which a pro se party has received
      permission to participate in electronic case filing or has consented to electronic service,
      Counsel in pro se cases must serve a pro se party with a paper copy of any document that is
      filed electronically and file with the Court separate proof of service. Submissions filed
      without proof that the pro se party was served will not be considered.

3. Discovery. All requests for discovery must be sent to counsel for the opposing party. Discovery
   requests must not be sent to the Court.

4. Motions

   A. Filing and Service. Unless otherwise ordered by the Court, papers filed in opposition to a
      motion must be served and filed within four weeks of service of the motion papers, and reply
      papers, if any, must be served and filed within two weeks of receipt of opposition papers.

   B. Courtesy Copy. All motion papers should include one courtesy copy. All courtesy copies
      shall be clearly marked as such.

   C. Oral Argument. The Court will determine whether argument will be heard and, if so, will
      advise the parties of the argument date.

   D. Pro Se Notices. Parties who file a motion to dismiss, a motion for judgment on the
      pleadings, or a motion for summary judgment must provide the pro se party with a copy of
      the notices required under Local Civil Rules 12.1 or 56.2.

5. Initial Case Management Conference. The Court will generally schedule an initial case
   management conference within four months of the filing of the Complaint. An incarcerated party
   who may not be able to attend this or other conferences may be able to participate by telephone
   or video conference.

6. Trial Documents

   A. Pretrial Statement. Unless otherwise ordered by the Court, within 30 days of the
      completion of discovery, a pro se party shall file a concise, written Pretrial Statement. This
      Statement need take no particular form, but it must contain the following: (1) a statement of
      the facts the pro se party hopes to prove at trial; (2) a list of all documents or other physical
      objects that the pro se party plans to put into evidence at trial; and (3) a list of the names and
      addresses of all witnesses the pro se party intends to have testify at trial. The Statement must

                                                   2
           Case 1:20-cv-09121-RA Document 8 Filed 12/14/20 Page 5 of 5



       be sworn by the pro se party to be true and accurate based on the facts known by the pro se
       party. The pro se party shall file an original of this Statement with the Pro Se Office and an
       Affidavit of Service or other statement affirming that the pro se party sent a copy to all other
       parties or their counsel if they are represented. Two weeks after service of the pro se party’s
       Statement, counsel for any represented party must file and serve a similar Statement
       containing the same information.

   B. Other Pretrial Filings. At the time of filing the Pretrial Statement, any parties represented
      by counsel must also submit, if the case is to be tried before only a judge without a jury,
      proposed findings of fact and conclusions of law, or, if it will be tried before a jury, proposed
      voir dire questions and jury instructions. The pro se party may also file either proposed
      findings of fact and conclusions of law or proposed voir dire questions and jury instructions,
      but is not required to do so.

If you have any questions about these rules and practices, please contact the Pro Se Office at (212)
805-0175.




                                                  3
